807 F. Supp. 439 (1992)
UNITED STATES LIGHTING SERVICE, INC., Plaintiff,
v.
The LLERRAD CORPORATION, d/b/a Fluor-Tech, et al.
and
Underwriters Laboratories Inc., Defendants.
No. 1:89 CV 315.
United States District Court, N.D. Ohio, E.D.
December 12, 1992.

VACATION OF ORDERS
BATTISTI, District Judge.
This cause came on to be heard upon the Joint Motion of Plaintiff United States Lighting Service, Inc. and Defendant Underwriters Laboratories Inc. for an Order vacating this Court's Orders of August 3, 1990 denying Motions to Dismiss filed by Defendants The Llerrad Corporation, d/b/a Fluor-Tech and Underwriters Laboratories Inc. and July 14, 1992 denying the Cross-Motions for Summary Judgment filed by Plaintiff United States Lighting Service, Inc. and Defendant Underwriters Laboratories Inc. On the representations of the parties contained in the Joint Motion and the Court being otherwise fully advised in the premises,
IT IS NOW THEREFORE ORDERED, ADJUDGED AND DECREED that this Court's Orders of August 3, 1990 denying Motions to Dismiss filed by Defendants The Llerrad Corporation, d/b/a Fluor-Tech and Underwriters Laboratories Inc. (subsequently published in 745 F. Supp. 426) and July 14, 1992, 800 F. Supp. 1513, overruling the Cross-Motions for Summary Judgment filed by Plaintiff United States Lighting Service, Inc. and Defendant Underwriters Laboratories Inc. be and the same are hereby vacated.
IT IS SO ORDERED.